MEDIA CONTACT: Kasey Holman Media Relations – Silicon Image, Inc. Phone: 408-616-4192 kasey.holman@siliconimage.com INVESTOR CONTACT: Mike Bishop Investor Relations – The Blueshirt Group Phone: 415-217-4968 mike@blueshirtgroup.com Silicon Image Reports First Quarter 2009 Financial Results SUNNYVALE, Calif., April 23, 2009 – Silicon Image, Inc. (NASDAQ: SIMG), a leader in semiconductors and intellectual property for the secure distribution, presentation and storage of high-definition content, today reported financial results for its first quarter ended March 31, 2009. Revenue for the first quarter of 2009 was $40.5 million, compared to $59.4 million for the fourth quarter of 2008 and $67.1 million for the first quarter of GAAP net loss for the first quarter of 2009 was $33.3 million, or $0.45 per diluted share, compared to a net income of $5.0 million, or $0.07 per diluted share, for the fourth quarter of 2008 and net loss of $562,000, or $0.01 per diluted share, for the first quarter of 2008. GAAP net loss for the first quarter of 2009 includes a goodwill impairment charge of $19.2 million.GAAP net income for the fourth quarter of 2008 includes pre-tax restructuring expenses of $4.0 million. Non-GAAP net loss for the first quarter of 2009 was $3.6 million, or $0.05 per diluted share, compared to net income of $15.7 million, or $0.21 per diluted share, for the fourth quarter of 2008 and net income of $3.4 million, or $0.04 per diluted share, for the first quarter of 2008. Non-GAAP net income excludes stock-based compensation expense, amortization of intangible assets, restructuring charges, and goodwill impairment. A reconciliation of GAAP and non-GAAP items is provided in a table following the Condensed Consolidated Statements of Income. “During the first quarter of 2009 we continued to make good progress capturing design wins and working with industry leaders to form new technology standards consortiums," said Steve Tirado, president and chief executive officer of Silicon Image. "Our financial performance for the first quarter was in line with our internal plan and reflective of the global economic environment.” 1060 E. Arques Avenue,
